864 F.2d 150
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ellis V. EICHMAN.
No. 88-1457.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1988.

Before MARKEY, Chief Judge, RICH and EDWARD S. SMITH, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
Ellis V. Eichman (Eichman) appeals from a decision of the Board of Patent Appeals and Interferences (Board) affirming a final rejection of claims in a reexamination of United States Patent Number 3,579,939 ('939).  We affirm.

OPINION

2
The 1967 and 1968 Cupples brochures were printed publications under section 102.  The evidence of:  (1) distribution to district sales offices and distributors without restriction on further dissemination;  and (2) publication in the Sweet's catalog, establishes that the brochures were accessible to the interested public.   In re Hall, 781 F.2d 897, 898-99, 228 USPQ 453, 455 (Fed.Cir.1986).  Eichman's arguments on sufficiency of the evidence and weight to be accorded to specific evidentiary matter are unpersuasive of error and inappropriate on appeal in this case.   Fromson v. Western Litho Plate and Supply Co., 853 F.2d 1568, 1570, 7 USPQ2d 1606, 1608 (Fed.Cir.1988).


3
The Board's finding that the schematic representations of the structure along with statements in the brochure copy were enabling has not been shown to be clearly erroneous.  Thus the Board's determination that the claimed invention of the '939 patent would have been obvious in view of the Cupples brochure and the Eichman '491 and Lindelow patents must stand.